Citation Nr: 9908287	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-26 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
the residuals of frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



REMAND

The veteran served on active duty from August 1953 to June 
1955.  The Board has reviewed the record and finds that 
additional development is necessary before the completion of 
appellate action.

In the October 1996 rating decision from which this appeal 
arises, the RO decided that new and material evidence to 
reopen the claim for service connection for residuals of 
frozen feet had not been submitted, and the veteran was so 
informed.  In its September 1997 statement of the case (SOC), 
however, the RO identified the issue as that of entitlement 
to service connection for the residuals of frozen feet.  
Although it included 38 C.F.R. § 3.104, concerning finality 
of decisions, in the SOC, it did not include the regulations 
regarding the reopening of a previously denied claim.  It is 
not clear whether the RO determined, subsequent to the 
October 1996 rating decision, that the claim was reopened, or 
whether the SOC misstates the issue and, consequently, the 
law and the reasons for the decision.

In addition, the Board notes that the veteran has submitted 
copies of morning reports showing that he was transferred to 
the hospital for an injury sustained in the line of duty on 
December 20, 1953 and in February 1954.  The National 
Personnel Records Center (NPRC) has reported that the 
veteran's service medical records were destroyed in a fire at 
that facility.  Although some efforts have been made to 
develop alternative sources of records, further efforts to 
reconstruct his service medical records should be made.

This case is therefore REMANDED to the RO for the following 
actions:

1.  The RO should further develop 
alternative records for a "fire related 
case", see VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part III, chapter 4, para. 
4.23.  If necessary, the RO should also 
consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.  

2.  After receipt of any and all newly 
acquired evidence, the RO should again 
consider the claim to reopen the 
veteran's previously denied claim for 
service connection for the residuals of 
frozen feet.  

3.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental SOC, and with a reasonable 
period of time within which to respond.  
The supplemental SOC should clearly 
indicate whether the claim has been 
reopened and should include the 
applicable laws and regulations governing 
the reopening of previously denied 
claims, e.g., 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
ensure compliance with due process considerations and to 
obtain additional evidence.  The Board intimates no opinion 
as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


